DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 Canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… a signal does not fall within one of the four statutory classes of Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four
statutory classes of Sec. 101.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 1 is drawn a  computer program comprising program code executable by processors, however, applicant’s specification (Paragraph 43) defines such medium as encompassing both statutory and non-statutory subject matter. The examiner suggests amending the claim to include a “non-transitory machine readable medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 16, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (US 20170168160) (Bernhard Metzler) in view of Gogolla et al. (US 20120105825) (Torsten Gogolla), and further in view of Bestler et al. (US 20150098075) (Simon Bestler).
Regarding Claim 16,  Metzler discloses Laser distance meter in the form of a handheld device, the laser distance meter comprising, a housing configured for manual use [See Paragraphs 1-10 and Figs. 1a-b]; an electro-optical distance measurement unit arranged in the housing, for ascertaining at least one measured distance between the laser distance meter and a target object in a measurement direction [See Paragraphs 16-20], the electro-optical distance measurement unit comprising: a light emitter for emitting an optical measurement light beam [See Paragraphs 63-66], 
Metzler doesn’t explicitly disclose a photoreceiver for detecting components of the optical measurement light beam which are reflected or backscattered from the target object, an optical unit comprising an emission optical unit having an emission collimation lens for collimating the emitted optical measurement light beam along a measurement axis in a measurement direction to the target object and a receiving optical unit having a converging lens for receiving the reflected or backscattered components from a receiving direction on a photosensitive region of the photoreceiver, an analysis and control unit for ascertaining at least one measured distance based on the reflected or backscattered components of the optical measurement light beam according to a time of flight or phase measurement principle based on of one or more pulses of the optical measurement light beam, a camera in the housing, configured to record an image of the target object having a field of view in the measurement direction,
However, Gogolla discloses a photoreceiver for detecting components of the optical measurement light beam which are reflected or backscattered from the target object [See abstract and Paragraphs 9-16];;  an optical unit comprising an emission optical unit having an emission collimation lens for collimating the emitted optical measurement light beam along a measurement axis in a measurement direction to the target object and a receiving optical unit having a converging lens for receiving the reflected or backscattered components from a receiving direction on a photosensitive region of the photoreceiver [See Paragraphs 22-29]; an analysis and control unit for ascertaining at least one measured distance based on the reflected or backscattered components of the optical measurement light beam according to a time of flight or phase measurement principle based on of one or more pulses of the optical measurement light beam [See Paragraphs 29-35], a camera in the housing, configured to record an image of the target object having a field of view in the measurement direction [See abstract and Paragraphs 11-22],
Metzler and Gogolla don’t explicitly disclose a deflection unit in the housing for deflecting the measurement direction in relation to the housing within at least a subregion of the field of view of the camera, an operating and input arrangement, arranged at the housing and configured to operate at least the distance measurement unit and the camera, having a visual display, which is arranged at the housing and is coupled to the operating and input arrangement and on which the image of the camera is displayable as an electronic viewfinder and on which an operating status is displayable, and a control unit arranged in the housing, which is configured for activating the distance measurement unit and the deflection unit in such a way that a series of measured values of the measured distance is recorded at different deflections along a measurement path of the deflection, wherein the operating and input arrangement is configured to carry out a subsequent selection of one or more of the measured distances from the series of measured values.
However, Bestler discloses  a deflection unit in the housing for deflecting the measurement direction in relation to the housing within at least a subregion of the field of view of the camera [See abstract and Paragraphs 22-31], an operating and input arrangement, arranged at the housing and configured to operate at least the distance measurement unit and the camera, having a visual display, which is arranged at the housing and is coupled to the operating and input arrangement and on which the image of the camera is displayable as an electronic viewfinder and on which an operating status is displayable [See abstract and Paragraphs 37-47], and a control unit arranged in the housing, which is configured for activating the distance measurement unit and the deflection unit in such a way that a series of measured values of the measured distance is recorded at different deflections along a measurement path of the deflection [See abstract and Paragraphs 88-94], wherein the operating and input arrangement is configured to carry out a subsequent selection of one or more of the measured distances from the series of measured values [See abstract and Paragraphs 46-53, 86-97 and 107].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Metzler and Gogolla to add the teachings in Bestler as above, to provide a measuring camera allows a more accurate positioning of the measuring apparatus. The measurement radiation can thus be aligned with a target very accurately in both manually and automatically controlled fashion by portion of the motors connected to the respective drive shafts [See Bestler Paragraphs 3-5].
Regarding Claim 21, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 30, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Allowable Subject Matter
Claims 2-20 and 22-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487